DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JOSEPH LAWSON,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                      Nos. 4D16-1936, 4D16-2722,
                       4D16-3113 and 4D16-3114

                           [November 9, 2017]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; James W. McCann, Judge; L.T. Case Nos. 56-
2014-CF-002342A, 56-2014-CF-002873A, 56-2015-CF-001082A, 43-
2014-CF-001254A, and 43-2014-CF-001338A.

   Ashley Nicole Minton of Minton Law, P.A., Fort Pierce, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.